Order affirmed, with ten dollars costs and disbursements, as a matter of discretion on the ground that the plaintiff has an adequate remedy in an action at law. (Rules Civ. Prae. rule 212; Newburger v. Lubell, 257 N. Y. 383; Mitchell v. Dunmore *791Realty Co., 135 App. Div. 583; National Park Bank v. Billings, 144 id. 536; affd. on opinion below, 203 N. Y. 556.) All concur. (The order grants defendant’s motion to dismiss plaintiff’s complaint in an action for a declaratory judgment.) Present — Sears, P. J., Edgcomb, Lewis, Cunningham and Taylor, JJ.